﻿At the
outset, it is my pleasure to congratulate Mr. Julian
Hunte on his election to the presidency of the General
Assembly, which demonstrates the trust that this body
has in him. We know that his skill and capabilities will
ensure the success of our work, and we have every
confidence that he will be participating in strengthening
the role of the United Nations at a time when the
international community is undergoing profound
change. I would also like to welcome the laudable
efforts made by the outgoing President of the General
Assembly. I would like to stress that the delegation of
my country, one of the Vice Presidents at this session,
will provide the President with every kind of support.
I would also like to take this opportunity to express
to Mr. Kofi Annan, Secretary-General of the United
Nations, our sincere gratitude and appreciation for his
tireless efforts to successfully carry out the huge mission
and responsibilities entrusted to the Organization.
At a time when we are witnessing a myriad of
changes and surprising events, we would also like to
express our sorrow at the horrendous and unjust attack
on the United Nations office in Baghdad, an attack that
we consider to be aimed at the fundamental principles
and values that the United Nations is championing.
We meet here full of hope and in response to the
aspirations and concerns raised by numerous important
issues before us for consideration during the present
session. We must meet the difficult challenges and
perils that confront us. We are at a crossroads in a
highly complex era, in which we cannot rest on our
laurels. We must face the international tragic events
and developments that are damaging to the credibility of
the United Nations and its noble principles and values.
We must do this collectively through multilateral
institutions that will guarantee unified efforts and vision.
We have met here today, and we must frankly and
objectively recall what took place during the last
session of the General Assembly, in 2002. That session
took place one year after the odious terrorist attacks on
the United States. During our debate then, we were
unanimous in condemning and combating world
terrorism with a view to eradicating it.
We tried strenuously to avoid a war in Iraq. We
welcomed the road map and prospects for a peaceful
and comprehensive settlement of the Arab-Israeli
conflict. One year later, here we are asking whether we
can indeed say that we have accomplished what we
sought or taken steps towards peace in the Middle East
as we had wished. Now that the Iraqi regime is no
longer in place, does Iraq in fact enjoy a democratic
and free system and a constitutional order, which we so
ardently desire or have we in reality made Iraq a stage
for violence and a hotbed of terrorism?
When my country opposed the war against Iraq, it
was convinced that the United Nations was in a
position to locate and eliminate weapons of mass
destruction there and that the regime could be made to
comply with the relevant resolutions based on
international law.
My Government believed that this war would not
achieve its aims, not only because it was based on
shaky foundations but also because it was difficult to
predict its negative consequences. We note with regret
that it has led to increased extremism and terrorism.
On the other hand, regarding the Arab-Israeli
conflict, my country has developed a position based on
the principles laid down by the Quartet: working for
the advent of a Palestinian State that would exercise
full sovereignty over its territory, with Jerusalem as its
capital; withdrawal of Israeli forces from the Arab
territories occupied since 5 June 1967, and the return of
the refugees. We were and are still convinced that a
settlement can only be achieved if Israel ceases its
delaying tactics and complies with United Nations
resolutions. We are convinced that Israel would only
accept a solution if it were imposed on it by a binding
resolution. This has not yet come to pass.
The world remains silent in the face of ongoing
Israeli aggression against the Palestinians. The Security
Council is paralysed, unable to adopt a resolution
because the United States did not use its influence,
despite its positive approach, as represented in the road
map, to achieve the desired solution. Therefore we
wonder if we can still say that everything is fine with
the world and that peace and security are within our
21

grasp when the Middle East, East and West Africa, and
East and South-East Asia have been battered by crises
and conflicts?
If we tried to analyse these crises and their
ramifications, we would find three major causes: first,
a lack of democracy and freedoms; secondly, poverty
and ignorance; and thirdly, a global order in which
policies of hegemony dominate and practices of
pressure are exerted against Third World States.
Will we be able at the United Nations to alleviate
these desperate situations? Is it sufficient to proclaim
democracy, devotion to freedom and human rights as a
panacea for all problems? Can these ideals eradicate
poverty and eliminate all that is negative in the realities
of each country and in international relations? In fact,
to alleviate these problems in an effective manner, we
must take into consideration the three causes I have
just mentioned. Therefore, the rich and the powerful
must heed the cries of the weak and the poor.
A real partnership and war against injustice are
guarantees of international peace and security and the
best way to prevent extremism and terrorism. If things
remain as they are now, we will witness a revolution of
the poor, a rebellion of the oppressed, a scenario that is
quite removed from the one on the clash of
civilizations, as advanced by some parties.
My country believes that we need to seriously
and positively cope with these crises and conflicts. The
Middle East must no longer be a hotbed of tension and
crises. The following measures are necessary: first,
there must be an immediate halt to the occupation of
Iraq, and its sovereignty, territorial integrity and
resources must be preserved. The United Nations must
assume responsibility for rebuilding Iraq; a national
Government must be formed with a national
constitution and a democratic regime; the Iraqis must
be able to enjoy full rights and freedoms, and the
League of Arab States must make a contribution to
such efforts within international legality. We fully
support the endeavours undertaken by the Governing
Council in Iraq.
Secondly, the Security Council must shoulder its
full responsibilities by implementing resolutions
relevant to the Arab-Israeli conflict and by
implementing the road map, without any amendments
by the Israelis. Tel Aviv must be prevented from
carrying out the negative and pernicious act of killing
or expelling Yasser Arafat, the elected President of the
Palestinian people and the Palestinian National Authority.
Thirdly, Israel must withdraw from Syrian and Lebanese
occupied territory, for that is an integral part of any
attempt to have a just peace in the Middle East.
We would like to recall that the Arab countries, in
accordance with the Arab initiative for peace, had
accepted Israel as a State in the region and had agreed
to deal with it on the basis of its real interest in peace
and in ending the occupation of the Arab territories.
We would also like to recall that my country
subscribes to the efforts made by the United Nations
regarding measures resulting from the Conference on
Disarmament, which will allow us to adopt an
international treaty putting an end to the arms race.
There is a need to encourage confidence-building
measures on the national and regional level. The
Middle East must be a region free from weapons of
mass destruction. Israeli nuclear installations must be
submitted to international inspection. We must reject
the policies of selectivity and double standards for this
issue and many others.
The policy of embargo and unilateral economic
sanctions that go beyond regional borders and are
imposed on certain countries are flagrant violations of
international law. My country subscribes to the United
Nations appeal to put an end to unilateral measures
imposed on the Sudan and Cuba, now that these
measures have been eliminated regarding Libya. This
will allow us to spread a culture of peace, dialogue and
understanding, even in dealing with questions on which
there has been disagreement. This would be a
reasonable means and a rational approach to settle
conflicts and differences among countries.
My country believes that this is also the approach
and the means that must be adopted and implemented
to settle the conflict in Somalia, in order to preserve
the national interests of that country. The Republic of
Yemen was one of the first countries to participate in
efforts designed to achieve national reconciliation in
Somalia. Therefore, my country urges the United
Nations and the international community to play their
role to ensure peace and security in Somalia.
Yemen would also like to express its support for
the peace negotiations between the Sudanese
Government and the various opposition factions, which
would finally lead to peace, security and stability in the
brotherly country of the Sudan and would safeguard its
people and territorial integrity.
22

The phenomenon of international terrorism is not
unique to a single colour, religion or doctrine. It is an
obstacle to world peace, security and progress. Various
international coordination efforts to contain this
phenomenon have failed because of lack of vision and
faulty approaches. The Republic of Yemen has greatly
suffered from terrorism. It has tried to take all possible
measures to cope with this ill. We hope that there will
be united efforts by the international community to
eradicate this scourge and to finalize a comprehensive
convention against international terrorism.
Yemen renews its appeal for holding an
international conference under the aegis of the United
Nations to define the causes of this phenomenon and to
finalize a strategy that contains solutions to the origins
of this destructive phenomenon. My country also
believes that the efforts of the international community
must be focused on putting an end to any and all
political pressure exerted on certain countries and on
opposing any attempt at threats or use of force and
interference   using terrorism as its excuse   in the
internal affairs of various countries. The Republic of
Yemen joins many countries in calling for the need to
differentiate between terrorism as a phenomenon and
national struggle against foreign occupation by all
means, as is the case with the legitimate and just
struggle of the Palestinian people.
The developing countries are faced today with
development challenges that can be overcome only
through concerted international efforts and support which
would help effect political and economic reforms. There
is a need for rich countries to grant development and
financial assistance to poor countries in order to ease the
debt burden of the latter and to facilitate the use and
transfer of technology. Heads of State and Government
who met during the Millennium Summit in New York
in 2000 committed themselves to achieving this goal.
The United Nations, together with the
International Monetary Fund and other institutions,
must try to establish an international fund for the
eradication of poverty and to improve the situation of
refugees. There is also a need to relieve economic,
social and security problems, from which countries
such as Yemen suffer due to the many refugees on its
soil, especially those from Africa.





